                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:19-CR-00086-RJC-DSC
USA                                          )
                                             )
   v.                                        )                   ORDER
                                             )
JOHN HENRY MOORE                             )
                                             )

        THIS MATTER is before the Court on the defendant’s pro se motions to

suppress and for a Franks hearing (Doc. Nos. 29, 30).

        The defendant is currently represented by counsel. (Oral Order, March 25,

2019). Local Criminal Rule 47.1(g) requires motions to be filed by counsel unless a

defendant has formally waived his right to counsel before a judicial officer.

        IT IS, THEREFORE, ORDERED, that the defendant’s pro se motions are

DENIED.

        The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                         Signed: September 18, 2019
